Citation Nr: 0915275	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-24 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for loss of the right 
testicle.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for a left shoulder 
condition.

7.  Entitlement to service connection for a right hip 
condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1987 
with subsequent service in the Washington Army National Guard 
and the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's substantive appeal, received in August 2007, 
the Veteran did not request a hearing before a Veterans Law 
Judge.  Subsequently, in a statement received by VA in April 
2009, the Veteran indicated that he desired to have a hearing 
before a Veterans Law Judge of the Board at his local RO 
(Travel Board hearing).  A Travel Board hearing has not been 
scheduled.  Since there is no evidence that the Veteran has 
withdrawn his appeals or his request for a hearing, the 
matter must be remanded, in compliance with 38 C.F.R. §§ 
20.703, 20.704(b), so that the Veteran can be scheduled for 
Travel Board hearing.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
his local RO. He and his representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




